DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/183,290.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,019,188 to Mukoyama et al in view of U.S. Patent Application Publication 2014/0126238 to Kao et al.
In regards to claim 1, a light guide plate (Figures 1B & 2A) comprising a) a first end surface (8), b) a first reflection surface (9), c) a second reflection surface (5), d) a second end surface (4; cladding bottom), e) wherein an incident light entering said light guide plate through said first end surface is reflected by said first and second reflection surfaces and then output from said second end surface, g) wherein said first and second reflection surfaces are directly connected to said second end surface.  But Mukoyama fails to expressly teach f) a diffusion structure configured to increase a transmission path of said incident light in said light guide plate.  However, Kao teaches a light guide plate (Figures 4a, 4b & 4d) including an optical microstructure (OM1) that diffuses incident light.  Kao teaches the addition of the optical microstructure (OM1) to diffuse the light that enters in order to improve the light emitting uniformity of the light guiding plate.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included a diffusion structure.	Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114 [R-1]).
	The functional recitation of “configured to” has not been given patentable weight because it is narrative in form.  In order to be given patentable weight, a functional recitation must be expressed as a “means” for performing the specified function, as set forth in 35 U.S.C. § 112, 6th paragraph, and must be supported be recitation in the claim of sufficient structure to warrant the presence of the functional language (In re Fuller, 1929 C.D. 172; 388 O.G. 279).
	The Examiner notes that the limitation “configured to” does not define any structure.  The prior art combination meets the structural limitations of the claim and is capable of being configured to perform this function.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art for the light guide plate to comprise a diffusion structure configured to increase a transmission path of said incident light in said light guide plate since the required structure is disclosed.
In regards to claim 2, Kao teaches said diffusion structure comprises at least one of a diffusion layer on a surface of said light guide plate, and a diffusion medium located inside said light guide plate.
In regards to claim 8, although Kao does not expressly teach said diffusion structure is located on at least portion of said reflection surface, Figures 4b & 4d of Kao clearly shows an optical microstructure (OM2) to be placed on the reflection surface.  Furthermore, Kao teaches OM2 to be shaped with trenches, just as the OM1 diffusion structure is shaped.  Since it has been held that rearrangement of parts of an invention involves only routine skill in the art, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have placed the OM1 optical micro-structure on at least a portion of the said reflection surface.  Further, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have for the OM2 structure to be performed as a diffusion structure since Kao teaches both the OM1 and OM2 structures to have the same structure, trenches shaped in a V form. 
In regards to claims 17 and 18, Kao teaches said diffusion structure comprises an optical diffusion layer (OM1).  Although Kao does not teach this layer to comprise a haze layer formed by processing on said light guide plate, Applicant teaches either an optical diffusion layer or a haze layer to be used as the diffusion structure.  Since Kao does not expressly disclose either an optical diffusion layer or a haze layer solves a specific problem or is for a particular purpose, it would have been obvious before the effective filing date to a person having ordinary skill in the art chosen either an optical diffusion layer or a haze layer to be used as the diffusion structure since either structure provides the same functionality and the invention appears to function equally as well with either structure.  
In regards to claim 19, although Kao does not expressly teach the light guide plate of claim 1 further comprising a sensor configured to receive that receives said incident light through said second end surface of said light guide plate, the inclusion of a receiving element, such as a sensor to measure or detect the output light is a common addition to optical structures.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included a sensor configured to receive that receives said incident light through said second end surface of said light guide plate.
In regards to claim 21, Kao teaches said diffusion structure is located on at least one of said first reflection surface, said second reflection surface, and said first end surface.
In regards to claim 22, Kao teaches said first reflection surface is parallel to said second reflection surface.  Since the second reflection surface is rounded in shape and the rounded shapes are formed from many small surfaces, the first reflection surface would therefore be parallel to a point on the second reflection surface.
Allowable Subject Matter
Claims 3-7, 9, 10, 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 3-7, 15, 16 and 20 the prior art of record fails to disclose or reasonably suggest a light guide plate further comprising a) a receiving light branch, wherein said first end surface comprises a receiving light portion within said receiving light branch; and b) and an emitting light branch, wherein said first end surface comprises an emitting light portion within said emitting light branch, wherein light to be emitted enters said emitting light branch through said second end surface, and is emitted from said light guide plate through said emitting light portion in addition to the accompanying features of the independent claim and any intervening claims.  
In regards to claims 9, 10 and 14, the prior art of record fails to disclose or reasonably suggest an angle between said first reflection surface and said second end surface is a first obtuse angle/135 degrees, and an angle between said second reflection surface and said second end surface is a first acute angle/45 degrees in addition to the accompanying features of the independent claim and any intervening claims.  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.  References B-E all discuss light guide plates having a reflective angled output.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874